PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jing, Xu
Application No. 16/691,044
Filed: 21 Nov 2019
For: PET EYE SPLICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed May 21, 2021, to withdraw the holding of abandonment in the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

This application became abandoned January 14, 2021 for failure to timely reply to the Ex Parte Quayle action mailed November 13, 2020. The Ex Parte Quayle action set a two-month shortened statutory period of time for reply. No extensions of time in accordance with 37 CFR 1.136(a) were timely requested. Notice of Abandonment was mailed May 24, 2021.

Petitioner asserts that the Ex Parte Quayle action was mailed to the incorrect correspondence address. Petitioner states:

On May 20, 2021, during a phone call with the Examiner Applicant’s attorney discovered that the Ex parte Quayle action of 11/13/2020 was sent to the wrong address and never received. As such the application has become abandoned.

Applicant hereby requests that this application be revived in that such abandonment is based upon a transmission of the Office Action to the wrong address.

The necessary Amendment is provided herein, along with a copy of the new Power of Attorney previously submitted.

Applicant now wishes to revive the application.

Petitioner’s arguments have been carefully considered, but the Office is not persuaded that the Ex Parte Quayle action was not received at the correspondence address of record at the time of its mailing. The Ex Parte Quayle action was mailed to the correspondence address of record on November 13, 2020, to wit, the address associated with Customer Number 14326. A review of the record indicates no irregularity in the mailing of the Ex Parte Quale Action. In the absence of any irregularity in the mailing, there is a strong presumption that the Office communication was properly mailed to the correspondence address of record.

See, MPEP 601.03.

In view thereof, the holding of abandonment will not be withdrawn.

To the extent petitioner seeks to revival of the application, a proper petition under 37 CFR 1.137(a) must be filed.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions